Title: Edward Bancroft to the American Commissioners, 3 October 1777
From: Bancroft, Edward
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Bancroft was beginning to find a spy’s life hard on the nerves. In July, worried because the British kept the originals of some letters he had stolen, he made new financial demands on them. By the beginning of August he was urging Wentworth to look after his interests, “which, till lately, he never shewed much anxiety about, and indeed seemed to be quite sattisfied.” A few days later he was in consternation: the commissioners, on discovering that Stormont had original documents from Deane’s lodging, demanded that Bancroft return all those in his possession, and questioned him closely; he thought of fleeing to the British Embassy. Some weeks later he learned through the Lee brothers that he was accused of having divulged information to the privy council soon after joining Deane in Paris.
By the time he wrote the present letter, Bancroft must have decided to brazen out suspicion. He threatens, unless suitably recompensed, to leave the commissioners’ service, although doing so would have ruined him: that service provided the sources of information that were the basis for both his stock speculations and his payments from British intelligence. The letter is therefore a bluff. The commissioners did not call it, as far as we know, and perhaps even found some compensation for him; in any case he stayed.
  
Sirs
Paris 3d. Octr. 1777
The “instructions given to the Hon’ble Silas Deane Esqr. Agent of the thirteen united Colonies”, dated “Philadelphia 2d. of March 1776” and signed by Benjn. Franklin, Benjn. Harrison, John Dickenson, Robert Morris, and John Jay Esqrs. contained the following article, viz.
“You will endeavour to procure a meeting with Mr. Bancroft, by writing a Letter to him under Cover to Mr. R. Griffiths at Turnham Green near London, and desiring him to come over to you in France or Holland, on the score of an Old acquaintance: From him you may obtain a good deal of information of what is now going forward in England, and settle a mode of continuing a Correspondence. It may be well to remit him a small Bill to defray his Expences in coming to you and avoid all Political matters in your Letter to him.”
Upon the receipt of a Letter written in Conformity to this instruction by Mr. Deane, I set out (though ill with a Quotidian intermittent) for Paris, and arived here on the same day with Mr. Deane and during my Stay endeavoured to answer the purposes for which my presence had been desired.
Mr. Deane had been likewise instructed to “endeavour to obtain an acquaintance with Mr. Gamier late Chargè des Affaires de France en Angleterre, if he were in France, or if returned to England a Correspondence with him”: and upon my return, he wrote to Mr. Gamier agreably to that instruction. Mr. Gamier however considering that the ostensible purpose of his Mission to England was to cultivate a good understanding between their most Christian and Britannic Majesties, thought there would be an impropriety in his corresponding directly with the Agent of a people at War with the latter; but he readily offered to facilitate as much as in his power my correspondence with Mr. Deane, and from time to time to give me for his use as much advice and information as might be consistent with his Duty to the King his Master. I endeavoured as far as possible to profit by this offer. I cultivated the friendship and obtained the Confidence of Mr. Gamier. I had free access to him, even at Midnight hours; and I not only obtained much useful information from him but by my constant Communications to him, I made him the means of conveying to his Court such Sentiments, intelligence and Explanations as appeared most likely to Counteract the Artifices of the British Government and assist the Cause of America. Having for nine months spent the greatest part of my time, in these and other Endeavours to be useful to the United States, and my friends as well in France as in England considering my longer stay there as unsafe, I came over in march last to this City and have since endeavoured to serve the intrests of our Country as far as my very limited Abilities and opportunities would permit. As the Congress had thought proper without my Sollicitation or Knowledge to call me in some respects into their Service and had thereby led me into some embarrasments, I flattered myself that they or their representatives (the Commissioners here) would have thought me not unworthy of some regular appointment or employment. But six months having since passed with disappointment; and thinking as I do that it is neither reputable or decent in me to attach myself any longer to the business of a Commission which I have no proper right to meddle with; and as my want of Fortune moreover will not permit me to do it; I therefore intend to withdraw myself from all Political pursuits; of which I beg leave to inform you, and to request that you will Convey my grateful thanks to the Congress for the Notice which their Committe formerly were pleased to bestow on me. I shall ever consider myself as highly honored, though I may not have been benefitted by it.
It is my earnest wish that this intention of mine should occasion no inconvenience to the Hon’ble Commissioners and therefore if my poor Services can be of any use for a little time or until other provision be made you may freely command them at all times. I have the Honor to be with great Respect Sirs Your most Humble and most Obedient Servant
Edwd Bancroft
To the Hon’ble Benj. Franklin, Silas Deane & Arthur Lee Esqrs.
